840 F.2d 10Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ernest James BLACK, Plaintiff-Appellant,v.L.V. STEPHENSON;  Roy Tyson, Captain, Defendants-Appellees.
No. 87-6654.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 12, 1987.Decided:  Feb. 9, 1988.

Ernest James Black, appellant pro se.
Lucien Capone, III, Assistant Attorney General, for appellees.
Before WIDENER and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Ernest Black, a North Carolina inmate, appeals the dismissal of his 42 U.S.C. Sec. 1983 complaint.  As Black failed to file objections to the magistrate's findings and recommendation upon proper notice, we find that he has waived appellate review of the decision below.    Thomas v. Arn, 474 U.S. 140 (1985);  Wright v. Collins, 766 F.2d 841 (4th Cir.1985).


2
We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
AFFIRMED.